Case 1:18-cv-00082-PKC-SJB Document 42 Filed 10/29/20 Page 1 of 1 PageID #: 388
                                PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com

                                                             October 29, 2020

 Via ECF
 The Honorable Sanket J. Bulsara
 United States Magistrate Judge
 United States District Court

                Re:    Kelly Irish v. Tropical Emerald LLC and Rainbow USA, Inc.

                Docket No. 1:18-cv-00082-PKC-SJB

 Dear Judge Bulsara:

         We represent the plaintiff in the above-entitled action. We write to respectfully ask the
 Court to deny defendants’ motion to designate Dominic Marinelli as an expert in the event that
 the Court declines the potential resolution proposal described on the first page, second
 paragraph, of defendants’ letter of October 22, 2020. (See ECF Document # 39). Plaintiff has no
 objection to proceeding with the current discovery limited to the two depositions of defendants’
 witnesses with the possibility that the Court permit the production of plaintiff’s medical records
 and/or allow plaintiff to be deposed again.

         Over two years ago, on May 28, 2018, plaintiff served defendants with her expert
 disclosures inclusive of an expert report. Nothing and no one prevented defendants from serving
 plaintiff with an expert disclosure in the two years since May 2018. Chen v. New Trend Apparel
 Inc., 2014 WL 1265916, at *20 (S.D.N.Y. Mar. 27, 2014) (“[G]ranting a continuance at this
 stage for purposes of allowing further expert discovery would prolong what has become a long
 and tortuous case history, and would reward the ... defendants for disregarding this court's
 [discovery deadline] orders by imposing on the other parties at this late stage the need to invest
 significant time and expense .... There being no to justify further prolonging this litigation,
 defendant application must be denied.”).

        Plaintiff respectfully refers the Court to plaintiff’s motion to strike (see ECF Document
 #41) for all the reasons why defendants’ application lacks merit and should be denied. Thank
 you for your time and attention to this matter. With kindest regards, I am

                                                      very truly yours,

                                                            /s/
                                                      Glen H. Parker, Esq.
